1    JANNA K. LOWENSTEIN (SBN 225371)
     Lowenstein Disability Lawyers, A.L.C.
2         25350 Magic Mountain Pkwy Suite 300
          Valencia, CA 91355
3         Tel: (818) 905 6611
          Fax: (818) 789 1375
4         Email: jklowenstein@yahoo.com
5    Attorneys for Plaintiff
6

7                               UNITED STATES DISTRICT COURT
8                              CENTRAL DISTRICT OF CALIFORNIA
9

10   JOLEEN M. FENTON-FAHMY,                  )      No. 2:20-08228 ADS
                                              )
11                Plaintiff,                  )      ORDER AWARDING
                                              )      ATTORNEYS FEES PURSUANT TO
12   vs.                                      )      EAJA 28 U.S.C. §2412(d)
                                              )
13   ANDREW SAUL,                             )
     COMMISSIONER OF SOCIAL                   )
14   SECURITY                                 )
                                              )
15             Defendant                      )
     ______________________________
16

17         Pursuant to the Stipulation between the parties, through their respective counsel,
18   awarding attorney’s fees under EAJA,
19         IT IS HEREBY ORDERED that EAJA fees are awarded in the amount of $1,059.00
20   in attorney’s fees, subject to the terms of the stipulation.
21

22   Dated:    ________________
                05/25/2021
                                                   /s/ Autumn D. Spaeth
                                              ______________________________
23                                            HON. AUTUMN D. SPAETH
                                              U.S. Magistrate Judge
24

25

26

27

28

                                                    1               Order Awarding EAJA Fees
